DETAILED ACTION
The following is a Reasons for Allowance. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/18/21 has been entered, in which Applicant amended claim 17, cancelled claims 1-16, and added new claims 25-32. Claims 17-32 are pending in this application and have been allowed as presented below.
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC § 103 rejections of claims 17-32 are withdrawn in light of Applicant’s amendments and explanations.

Allowable Subject Matter
Claims 17-32 are allowable.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
The following limitations of claim 17, 
receive an initial moisture value which indicates a moisture percentage of determined for the crop as measured on the black layer date;
receive a desired target harvest moisture value which indicates a moisture percentage that is desired for the crop at a future harvest date; 
receive physical sensor data from at least one or more physical sensors installed throughout the field via a computer network connection established between a computing device and the one or more physical sensors; compute field condition data associated with the field based at least in part on the physical sensor data;
predict a predicted target harvest date for harvesting the crop in the future, wherein the predicted target harvesting date is a date at which the crop will reach a moisture value approximately equal to the desired target harvest moisture value; wherein the predicted target harvest date is predicted based at least in part on the black layer date, the initial moisture value, the field condition data, and the desired target harvest moisture value; 
compute, by the computing device, a risk value that represents a numerical score and is determined based at least in part on the field condition data- and two or more of: pesticide application date, a pesticide product type, a pesticide formulation, a pesticide usage rate, a pesticide amount sprayed, or a pesticide source identifier;
in combination with the remainder of the claim limitations are neither taught nor suggested, singularly or in combination, by the prior art of record. Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings. Independent claim 25, and dependent claims 18-24 and 26-32 are likewise allowable. 
The closest prior art of record is described as follows:
Johnson (U.S. Patent Application Publication Number 2013/0173321) - The abstract provides for the following: In one aspect, a method of operating an agricultural system is provided and includes obtaining, with a computing element, first data associated with a plurality of agronomic characteristics from at least one source, identifying one of the plurality of agronomic characteristics that limits the yield of an agricultural crop with the computing element based on the first data, generating second data associated with the one of the plurality of agronomic characteristics that limits the yield of an agricultural crop with the computing element, and communicating, with the computing element, the second data associated with the one of the plurality of agronomic characteristics that limits the yield of an agricultural crop over a network to an electronic device.  In one aspect, an agricultural system is provided and includes a source, a computing element including a processor and a memory, a network, and an electronic device.
Starr (U.S. Patent Application Publication Number 2015/0370935) - The abstract provides for the following: In one aspect, a method of operating an agricultural system is provided and includes obtaining, with a computing element, first data associated with a plurality of agronomic characteristics from at least one source, identifying one of the plurality of agronomic characteristics that limits the yield of an agricultural crop with the computing element based on the first data, generating second data associated with the one of the plurality of agronomic characteristics that limits the yield of an agricultural crop with the computing element, and communicating, with the computing element, the second data associated with the one of the plurality of agronomic characteristics that limits the yield of an agricultural crop over a network to an electronic device.  In one 
Friedberg et al. (U.S. Patent Application Publication Number 2013/0332205) - The abstract provides for the following: A system and method for generating an insurance policy to protect a crop against weather-related perils is provided.  A customized insurance policy is generated based on crop type data and location data.  The customized insurance policy is generated utilizing a weather-impact model for the type of crop and the geographic area. 
Kavi Kumar KHEDO et al. “PotatoSense: A Wireless Sensor Network System for Precision Agriculture.” The abstract provides for the following: Recently, numerous innovative applications of Wireless Sensor Networks (WSNs) have emerged in various domains ranging from military surveillance to environment monitoring. The food crisis that has recently affected the whole planet is characterized by the growing demand of food resources, rise of energy prices, and climate changes. In order to face this challenge, a modern approach consists of exploiting technologies and techniques for achieving more production and economies of scale. This has given rise to a new application domain that has been termed as ‘precision agriculture’. The development of WSN applications in the agricultural sector is attracting considerable research efforts, because these technologies are very suitable for distributed data collection and monitoring in tough environments such as greenhouses and cropland. In this paper, the implementation of a precision agriculture application, PotatoSense, for monitoring a potato plantation field in Mauritius is described. Energy-efficiency being one of the most important challenges in battery operated WSNs systems, different energy efficient algorithms are used in the proposed .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624